Opinion by
Mr. Justice McIver,
*594This was an appeal from a decree of Hudson, J., refusing to set aside certain conveyances alleged to be invalid and to have been fraudulently obtained. The testimony was taken in open court.
1. Findings of fact by the Circuit Judge affirmed, this court saying: “It is incumbent on the appellant to show that the con*595elusions of fact reached by the Circuit Judge are either without any testimony to support them, or are manifestly against the weight of the evidence. * * The utmost that can be said is that there was conflict in the testimony, and in such a case this court rarely, if ever, interferes.”
2. An informal paper, purporting to be an assignment of the maker’s interest in a tract of land, witnessed by only one witness, but based upon a valuable consideration, is sufficient in equity to transfer such interest, and a proper conveyance could be enforced.